Citation Nr: 1824510	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a skin disability, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for a respiratory disability, to include as due to herbicide agent exposure.  

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial rating in excess of 0 percent for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972, with additional reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured for the record.  

The issues of entitlement to service connection for skin and respiratory disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An October 2005 rating decision denied an application to reopen a previously denied claim for service connection for a skin disability.  

2.  Evidence received since the October 2005 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a skin disability.

3.  The Veteran does not have a right ear hearing loss disability as defined by VA regulation.

4.  For the entire initial rating period under appeal, the Veteran's left ear hearing loss disability was productive of no worse than Level II hearing impairment.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied the reopening of a claim for service connection for a skin disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2017).

4.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 0 percent for a left ear hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the application to reopen service connection for a skin disability, the Board need not discuss VA's compliance with the duties to notify and assist the Veteran regarding that claim.  Regarding the claims for service connection for right ear hearing loss and a higher initial rating for left ear hearing loss, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Of note, the RO provided the Veteran with adequate notice in a December 2011 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained VA medical examination reports, which provide probative evidence regarding the severity of the Veteran's hearing loss.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Skin Disability

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The RO denied an application to reopen a previously denied claim for service connection for a skin disability, specifically prurigo nodularis or neurodermatitis, in an October 2005 rating decision.  In that decision, the RO indicated that the Veteran had not provided evidence indicating that any diagnosed skin disability was related to service.

Reviewing the evidence submitted since the October 2005 rating decision, recent VA treatment records indicate treatment for diagnosed prurigo nodularis.  At the June 2017 Travel Board hearing, the Veteran stated that he experienced the same disability in Vietnam and that the disability was related to herbicide agent exposure.  

The Board notes that the Veteran's testimony regarding the in-service presence of the current skin disability is new, because it was not before VA at the time of the October 2005 rating decision.  When presuming the credibility of the new evidence, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran's skin disability is related to service.  

New and material evidence having been received, the claim for service connection for a skin disability is reopened.

Right Ear Hearing Loss

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing service incurrence and relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as sensorineural hearing loss.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  That presumption is rebuttable by probative evidence to the contrary.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  38 C.F.R. § 3.385 (2017).  

The Veteran reported being exposed to loud noises during service.  The Veteran's service medical records contain no notation indicating diagnosis or treatment for any right ear hearing loss during service.  

The post-service treatment records contain no reports of audiology examinations other than those conducted for VA in March 2011, May 2012, and March 2015.  

In a March 2011 VA audiology consultation note, the Veteran stated that he was in a tractor accident in the in the 1980s that resulted in a severe injury to the right ear.  

On examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
15

Speech audiometry found speech recognition ability of 100 percent in the right ear.  However, in attaining that result, the examiner indicated that he used a speech recognition test other than the Maryland CNC Test.  

In a May 2012 VA audiology examination report, a VA examiner indicated that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
15

Having administered the Maryland CNC Test, the examiner noted that right ear speech recognition was 98 percent.  

In a March 2015 VA audiology examination report, a VA examiner indicated that pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
25
10

Having administered the Maryland CNC Test, the examiner noted that right ear speech recognition was 98 percent.  

Having reviewed the evidence, the Board finds that the evidence weighs against the claim for service connection for right ear hearing loss.  The record contains no post-service audiology examinations other than those conducted by VA in March 2011, May 2012, and March 2015.  The VA audiology examinations did not show that the auditory threshold in the Veteran's right ear, in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, were 40 decibels or greater, or that the auditory thresholds for at least three of those frequencies for the right ear were 26 decibels or greater during testing.  In March 2011, a VA examiner indicated that a test other than the Maryland CNC Test was used to determine the Veteran's speech recognition levels.  As such, the result of that examination cannot be used to determine the severity of speech impairment under VA regulations, which require use of the Maryland CNC Test.  In any event, the findings did not support a finding of right ear hearing loss disability.  38 C.F.R. § 3.385 (2017).  In using the other test, the examiner found that the Veteran had perfect speech recognition in the right ear.  In the May 2012 and March 2015 examination reports, in which VA examiners noted performing the Maryland CNC Test, the right ear speech discrimination scores were 98 percent.  Based on the above findings, the objective evidence of record indicates that the Veteran does not have a current right ear hearing loss disability that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2017).

The Veteran has made credible statements indicating that that he was exposed to loud noises during service.  However, Congress has specifically limited entitlement to service connection to instances in which in-service incidents, such as loud noise exposure, resulted in a disability as defined by VA regulations.  38 U.S.C. § 1110 (2012).  The competent evidence establishes that the Veteran does not have a right ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2017).  Therefore, service connection must be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the claim for service connection for right ear hearing loss must be denied because the preponderance of the evidence is against a finding that the Veteran has a current right ear hearing loss disability as defined by regulation.  The Board finds that the preponderance of the evidence is against the claim and service connection for right ear hearing loss must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2017).  Ratings for hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d) (2017). 

Table VI, Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b) (2017). 

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2017).  Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85(f) (2017).

However, where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the requirements of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383 (2017).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under those provisions, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2017).

An examination for the rating of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, using the Maryland CNC word list.  38 C.F.R. § 4.85(a) (2017). 

For the entire initial rating period, the Board finds that the service-connected left ear hearing loss symptomatology did not more nearly approximate that required for a higher initial rating in excess of 0 percent under Diagnostic Code 6100.

In a March 2011 VA audiology consultation note, the Veteran reported decreased hearing in the left ear.  On examination, the VA examiner found an average 30 decibel loss in the left ear, with a speech recognition score of 96 percent; however, the examiner indicated that a speech recognition test other than the Maryland CNC Test was used.  Therefore, the speech recognition test results are not considered valid in determining the proper level of speech recognition according to VA regulations.  38 C.F.R. § 3.385 (2017).  

However, assuming that the speech recognition hypothetically were valid and could be used in determining the severity of the Veteran's hearing loss, the March 2011 left ear pure tone thresholds would not have been of sufficient severity to allow for the possible use of Table VIa.  Therefore, the Board would have to assign a highest numeric designation of hearing impairment of I for the left ear using Table VI.  38 C.F.R. § 4.85 (2017).  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected right ear, as required by 38 C.F.R. § 4.85(f) (2017), into Table VII would result in a 0 percent rating under Diagnostic Code 6100.  

In a May 2012 VA audiology examination report, the examiner reported using the Maryland CNC Test, the VA examiner found an average 38 decibel loss in the left ear, with a speech recognition score of 92 percent.  

As the May 2012 left ear pure tone thresholds are not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of I for the left ear using Table VI.  38 C.F.R. § 4.85 (2017).  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected right ear, as required by 38 C.F.R. § 4.85(f) (2017), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

In a March 2015 VA audiology examination report, the examiner reported using the Maryland CNC Test, the VA examiner found an average 38 decibel loss in the left ear, with a speech recognition score of 90 percent.  

As the March 2015 left ear pure tone thresholds are not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of II for the left ear using Table VI.  38 C.F.R. § 4.85 (2017).  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected right ear, as required by 38 C.F.R. § 4.85(f) (2017), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

The evidence does not indicate that the Veteran's left ear hearing loss more nearly approximated that required for a higher initial rating in excess of 0 percent during the entire initial rating period.  The probative audiological evidence contains no findings supporting a compensable rating for the Veteran's left ear hearing loss disability at any time during that period.  38 C.F.R. § 3.383 (2017).  Because the left ear hearing loss alone does not meet the criteria for a compensable rating, any right ear hearing loss cannot be considered as if service-connected.  38 C.F.R. § 3.383 (2017).

The Board has considered the Veteran's statements regarding his disability, to include the difficulties caused by his disability while speaking to others.  The Board understands that the Veteran believes that his left ear hearing loss disability is of greater severity than contemplated by the currently assigned 0 percent rating.  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, especially as to the severity of hearing loss disability in relation to the applicable rating criteria.  Medical examiners, including the VA examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability, as mandated by the rating criteria.  The Board finds that evidence to be the most probative and persuasive in this case.

The rating criteria determination is multi-factorial, based on all evidence.  However, the primary consideration is the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For the entire initial rating period, there is no probative evidence of an unusual hearing pattern such that any other rating provisions would apply. 

The Board finds that the preponderance of the evidence is against the claim for an increased rating for left ear hearing loss.  Therefore, the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's left ear hearing loss disability.  In exceptional cases, extraschedular ratings may be assigned.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular rating for left ear hearing loss is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's left ear hearing loss with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms, and their resulting impairment on the Veteran's occupational and social activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321(b)(a) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's left ear hearing loss disability results in difficulty hearing and understanding speech during daily activities, such as having normal conversations.  Notably, those signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2017).  Accordingly, the rating criteria contemplate the Veteran's service-connected left ear hearing loss disability.  

In the absence of evidence that the rating criteria are inadequate to rate the Veteran's left ear hearing loss, the Board finds referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
ORDER

New and material evidence having been received, the claim for service connection for skin disability is reopened.  To that extent only, the claim is granted.

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to an initial rating in excess of 0 percent for left ear hearing loss disability is denied.  


REMAND

Regarding the claim for service connection for a skin disability, the post-service treatment records indicate treatment for prurigo nodularis.  The Veteran claims that he experienced similar symptoms during service.  A remand is necessary to schedule an examination to determine the etiology of any skin disability.  

Regarding the claim for service connection for a respiratory disability, the Veteran has been diagnosed with COPD and emphysema during the pendency of the appeal.  The Veteran claims that the disability is related to service in Vietnam, to include presumed herbicide agent exposure.  A remand in necessary to schedule an examination to determine the etiology of any respiratory disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for any skin and respiratory disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA skin examination with a dermatologist to determine the etiology of any skin disability.  The examiner should review the claims file and note that review in the report.  In reviewing the record, the examiner should note the active service medical records, to include those noting in-service treatment for tinea pedis and ringworm, the service examination reports, and the Veteran's service reports of his medical history; the Missouri Army National Guard service medical records; the post-service treatment records, to include those denoting recent treatment for skin disabilities, including prurigo nodularis; and the Veteran's lay statements.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be provided for all opinions and conclusions expressed.  After diagnosing any current skin disabilities and reviewing the evidence, to include any past diagnoses, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability diagnosed during the pendency of the appeal, starting in September 2011, was caused by service or any in-service incident, to include presumed in-service exposure to herbicide agents.

3.  Schedule the Veteran for a VA medical examination with a pulmonologist to determine the nature and etiology of the claimed respiratory disorder.  The examiner should review the claims file and note that review in the report.  In reviewing the record, the examiner should note the active service medical records, to include the service examination reports and service reports of his medical history; the Missouri Army National Guard service medical records; the post-service treatment records, to include those showing recent treatment for respiratory disabilities, to include COPD and emphysema; and the Veteran's lay statements.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be given for all opinions and conclusions expressed.  After diagnosing any current respiratory disabilities and reviewing the evidence, to include any past diagnoses, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability diagnosed during the pendency of the appeal, starting in September 2011, was caused by service or any in-service incident, to include presumed in-service exposure to herbicide agents.

4.  Then, readjudicate the claims for service connection for skin and respiratory disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


